DETAILED ACTION
This Action is in response to Applicant’s Interview agreement and Examiner amendment filed on 12/10/2021. Claims 25-37 and 39-44 are now pending in the present application.
Examiner’s Amendment 
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable, an amendment may be filed as provided by 37 C.F.R. 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.  Authorization for the examiner's amendment was given in a telephone interview with Ms. Aaron J. Stonehocker, reg. no. 75,960, on  12/10/2021. 
In The Claims
Please amend the claims as follows: 
35. (Currently Amended) A computing system comprising: 
one or more processors; and 
a memory storing instructions that when executed by the one or more processors cause the system to perform operations comprising:
 obtaining a current geographic location associated with a first user of a first computing device; 
automatically performing [[a]] an internet search to retrieve supplemental details about the current geographic location, including user-specific details;
providing for display, at the first computing device, an interactive map comprising a representation of the current geographic location of the first user,  supplemental details about the current geographic location, and user specific details;
 providing for display, at the first computing device, a selectable list comprising one or more points of interest proximate to the current geographic location of the first user;
 receiving, from the first computing device, user input indicative of a selection of at least one of the one or more points of interest;
 providing for display, at the first computing device, a selectable list comprising a plurality of second users; 
receiving, from the first computing device, user input indicative of a selection of at least one of the plurality of second users; and 

42. (Currently Amended) One or more non-transitory computer-readable media comprising instructions that when executed by one or more processors of a computing system cause the computing system to perform operations comprising: 
obtaining a current geographic location associated with a first user of a first computing device;
 automatically performing [[a]] an internet search to retrieve supplemental details about the current geographic location, including user-specific details;
 providing for display, at the first computing device, an interactive map comprising a representation of the current geographic location of the first user,  supplemental details about the current geographic location, and user-specific details; 
providing for display, at the first computing device, a selectable list comprising one or more points of interest proximate to the current geographic location of the first user; 
receiving, from the first computing device, user input indicative of a selection of at least one of the one or more points of interest; 
providing for display, at the first computing device, a selectable list comprising a plurality of second users; 
receiving, from the first computing device, user input indicative of a selection of at least one of the plurality of second users; and 
in response to the selection of the at least one of the one or more points of interest and selection of the at least one of the plurality of second users, communicating, to one or more second computing devices associated with the at least one of the plurality of second users, data indicative of the at least one of the one or more points of interest.
                                    Allowable Subject Matter
Claims 25-37 and 39-44 are allowed.
Regarding to claim 25, 35 and 42, the best prior art found during the prosecution of the application, Karagouz Patent Application No.: (US 2011/0046881 A1) hereinafter referred as 25, 35 and 42 as a whole and further defined by the latest amendments filed  on  12/10/2021. Therefore, claims 25, 35 and 42 are held allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be:
 	Faxed to: (571) 273-8300 
Mailed to:
Commissioner for Patents
	           P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH AREVALO/Primary Examiner, Art Unit 2642